Stacy, C. J.
The exceptions filed by the appealing defendants and their objections to a confirmation of the sale made by the receivers evidently presented to the trial court a number of perplexing questions, but in view of his findings and rulings, under settled principles of law, there is nothing left for us to do but affirm the judgment. Perry v. Perry, 179 N. C., 445, 102 S. E., 772; Clement v. Ireland, 138 N. C., 136, 50 S. E., 570; 35 C. J., 50.
Of course equity will not omit to see that the rights of the endorsers on the notes held by the Virginia Trust Company, trustee, and others interested in the corporation, are properly protected, but as they are not now before us, we refrain from any discussion of them.
Affirmed.